Citation Nr: 1523213	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for a lumbar spine disability.

First, it appears that relevant service personnel records may be outstanding.  The Veteran alleges multiple parachute jumps in service.  Service treatment records show that the Veteran was examined for flight/parachute duty, and initially had vision problems (wore contacts) that disqualified him.  However, it appears that    he was recertified for flying duty/parachute duty in October 1977, and then was temporarily disqualified again in December 1977 for other reasons.  Limited service personnel records submitted by the Veteran show that, in February 1978, he was removed from jump status at his request and "failed to perform parachute duty satisfactorily."   Based on the foregoing, it remains unclear the extent to which the Veteran performed parachutes jumps in service, and remand is necessary to obtain complete personnel records.  

Second, in his authorization for the release of private chiropractic records, the Veteran reports treatment from 2004 through at least 2011.  However, only limited records from the chiropractor have been submitted and generally date in 2004.  Additionally, in a statement accompanying his substantive appeal, the Veteran referenced multiple civilian consultations pursuant to which he was told that his lumbar spine problem is probably related to even one parachute jump in service.  However, he has not identified nor submitted records from those civilian providers.  A May 2011 VA treatment record also references prior back treatment for which no records have been obtained, including treatment in April 2011.  It appears that the Veteran has received VA treatment since at least 2003.  Therefore, on remand, relevant ongoing and outstanding treatment records relating to the lumbar spine should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board finds that an addendum opinion is necessary.  An October 2011 VA examiner provided a negative nexus opinion, but appears to have only considered one parachute jump in service and an earliest complaint of back pain in 2004.  However, in a September 2011 statement, an acquaintance reported knowledge of the Veteran's reporting back pain as early as 2001, and in a statement received in May 2011, the Veteran reported receiving undocumented chiropractic treatment as early as 1998.  Additionally, the Veteran has reported performing at least five parachute jumps in service, and he contends that his current back disability is the result of those jumps, and not just one single injury.  Therefore, an opinion should be obtained that considers this additional information.

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources the Veteran's complete service personnel records.

2.  Ask the Veteran to provide completed release forms for all medical care providers who have treated him for his lumbar spine disability, to include Dopps Chiropractic Clinic for treatment since 2004 and any initial intake form.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating from 2003 through May 2008, and since October 2011.   If any requested records are not available, the Veteran should be notified of such.  

3.  Then, send the claims file to a VA examiner to obtain an opinion as to whether the Veteran's lumbar spine disability is related to service.  If the examiner determines that an examination or specific testing is deemed necessary to respond to the questions, such should be scheduled.

Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is related to service, to include his claimed multiple (at least five) parachute jumps therein.  In  issuing the opinion, the examiner should consider the lay statements of record that the Veteran has had back pain since at least 1998.  The medical rationale for all opinions expressed should be provided.

4.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




